               Case 20-10256-KBO         Doc 268    Filed 03/19/20    Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE

                                                    )
In re:                                              )      Chapter 11
                                                    )      Case No. 20-10256 (KBO)
EARTH FARE, INC., et al.,                           )
                                                    )      (Jointly Administered)
                              Debtors.              )
                                                    )      Related to: D.I. 206

                          SUPPLEMENT TO OBJECTION TO
                       DEBTORS’ SCHEDULE OF CURE AMOUNTS

         MP Subsidiary, LLC (Park West Village) and Lakes at Woodmont, LLC (successor to EF

160 Fort Mill, LLC) (the “Landlords”), by and through the undersigned counsel, respectfully

submit this Supplement to their prior Objection to Debtors’ Schedule of Cure Amounts, filed

February 25, 2020 [D.I. 206]:

         The bid deadline has passed. It is the Landlords’ understanding that there were no bids

for either of the premises located in Morrisville, North Carolina and Fort Mill, South Carolina

prior to the governing deadline and that the leases should therefore be rejected. In the event

circumstances change and the assumption and assignment of one or both leases is proposed,

Landlords reserve the right to be heard in connection with same, including whether the March

24, 2020 sale/assumption hearing should go forward as scheduled as to the Landlords.




42186865_1
             Case 20-10256-KBO   Doc 268    Filed 03/19/20    Page 2 of 2




                                    Respectfully submitted,

                                    CIARDI CIARDI & ASTIN
Dated: March 19, 2020
       Wilmington, Delaware
                                    /s/ Joseph J. McMahon, Jr.
                                    Daniel K. Astin (No. 4068)
                                    Joseph J. McMahon, Jr. (No. 4819)
                                    1204 N. King Street
                                    Wilmington, Delaware 19801
                                    302-658-1100 (Main)
                                    302-658-1300 (Fax)
                                    jmcmahon@ciardilaw.com

                                    -and-

                                    Holmes P. Harden
                                    WILLIAMS MULLEN
                                    301 Fayetteville Street, Suite 1700
                                    Raleigh, NC 27601
                                    919-981-4011
                                    919-981-4300 (Fax)
                                    hharden@williamsmullen.com

                                    Counsel to Landlords




42186865_1
